PER CURIAM.
A PIP claimant seeks review of a circuit court, appellate division per curiam affir-mance of county court orders denying him attorney’s fees and costs and requiring arbitration. The merits of the appeal were for the circuit court to determine. We are convinced that its decision (either way) cannot be said to embody a “legal [error] serious enough to constitute a departure from the essential requirements of law,” Combs v. State, 436 So.2d 93, 95 (Fla.1983), so as to permit our review on certiorari and thus, in effect, grant the petitioner a forbidden second appeal. Haines City Community Dev. v. Heggs, 658 So.2d 523 (Fla.1995); Combs, 436 So.2d at 93; Rich v. Fisher, 655 So.2d 1149 (Fla. 4th DCA 1995).
Certiorari denied.